Citation Nr: 0937794	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
patellofermoral arthritis, status post-patella realignment 
for dislocations. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This issue was previously remanded by the Board in December 
2008 for further development.  The Board finds that the 
agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in June 2008; a transcript of that hearing is 
associated with the claims file.  


FINDING OF FACT

The Veteran's left knee patellofermoral arthritis, status 
post-patella realignment for dislocations, is manifested by 
X-ray evidence of patellofemoral arthritis with painful 
motion, weakened movement, and additional fatigability 
following repetitive testing, resulting in flexion limited to 
70 degrees and extension limited to 5 degrees, and subjective 
complaints of pain, giving way, swelling, flare-ups, and 
tenderness, without objective evidence of instability or 
subluxation, ankylosis, dislocated semilunar cartilage, 
removal of semilunar cartilage, impairment of the tibia or 
fibula, genu recurvatum, symptomatic scars, or scars of such 
a size so as to warrant a separate, compensable rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee patellofermoral arthritis, status post-patella 
realignment for dislocations, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claim, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Recently, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that "the notice 
described in 38 U.S.C. § 5103(a) need not be [V]eteran 
specific."  Similarly, "while a [V]eteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the [ ] Court in Vazquez-Flores requires the VA to notify a 
[V]eteran of alternative diagnostic codes or potential 'daily 
life' evidence, we vacate the judgments."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Veteran was provided with a letter 
in March 2006, sent prior to the initial unfavorable AOJ 
decision issued in August 2006, that advised him of the 
information and evidence necessary to substantiate his 
increased rating claim, the evidence that VA would attempt to 
obtain, and the evidence he was responsible for identifying 
or submitting to VA.  Specifically, the letter informed the 
Veteran that, in order to substantiate his increased rating 
claim, there must be medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment.  
Additionally, the March 2006 letter advised him of examples 
of such medical and lay evidence.  Moreover, the Veteran was 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  The Veteran 
was supplied with additional information relevant to the 
assignment of disability evaluations as well as the evidence 
and information necessary to establish an effective date in 
accordance with Dingess/Hartman, supra, in February 2007 and 
May 2008 communications.  Additionally, although no longer 
technically required, a June 2008 letter, which complied with 
the requirements articulated in Vazquez-Flores, 22 Vet. App. 
at 37, was provided to the Veteran.  

While the February 2007, May 2008, and June 2008 letters were 
issued after the initial rating decision in August 2006, the 
United States Court of Appeals for the Federal Circuit has 
held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the February 2007, May 2008, and June 2008 letters were 
issued, the Veteran's claim was readjudicated in the June 
2007 statement of the case and the June 2008 and August 2009 
supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's VA treatment 
records and records from the U.S. Postal Service have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  In this regard, the Board observes that VA 
treatment records reference the fact that the Veteran is 
treated by several physicians outside VA; however, at his 
June 2008 Board hearing, the Veteran indicated that he 
receives all of his treatment for his left knee through the 
VA.  Additionally, the Veteran was provided with VA 
examinations in July 2006 and February 2009 in order to 
adjudicate his pending claim.  Neither the Veteran nor his 
representative have argued that the examinations are 
inadequate for rating purposes or are deficient in any other 
manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for the 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

The Veteran's left knee patellofermoral arthritis, status 
post-patella realignment for dislocations, is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260-5010.  At his June 2008 Board 
hearing and in documents of record, the Veteran contends that 
he is entitled to an increased rating because he has 
swelling, pain, giving way, and difficulty with movement in 
the left knee.  Therefore, he argues that a rating in excess 
of 10 percent is warranted for his left knee patellofermoral 
arthritis, status post-patella realignment for dislocations.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that limitation of flexion under 
Diagnostic Code 5260 is the service-connected disorder and 
traumatic arthritis under Diagnostic Code 5010 is a residual 
condition.  

For the reasons discussed below, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his left knee disability.  Specifically, the Board finds 
that the Veteran's left knee patellofermoral arthritis, 
status post-patella realignment for dislocations, is 
manifested by X-ray evidence of patellofemoral arthritis with 
painful motion, weakened movement, and additional 
fatigability following repetitive testing, resulting in 
flexion limited to 70 degrees and extension limited to 5 
degrees, and subjective complaints of pain, giving way, 
swelling, flare-ups, and tenderness, without objective 
evidence of instability or subluxation, ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia or fibula, genu recurvatum, 
symptomatic scars, or scars of such a size so as to warrant a 
separate, compensable rating.  As the Veteran's arthritis of 
the left knee does not result in compensable loss of flexion 
or extension, he has been assigned a 10 percent evaluation 
based on the presence of arthritis and painful, limited 
motion.  

VA treatment records reflect that, in February 2006, the 
Veteran fell and sprained his left knee 2 days previously.  
There was no swelling, but he had tenderness at the femoral 
attachment of the medial collateral ligament.  In July 2006, 
the Veteran was issued a new knee brace and a cane.

At the Veteran's July 2006 VA examination, he complained of 
sharp and dull pain, intermittent giving way, and 
intermittent swelling that became worse with standing for 
prolonged periods of time.  He stated that he could no longer 
do any squatting or kneeling.  The Veteran indicated that he 
had 10 episodes of incapacitating left pain over the prior 
year that required two days of bed rest.  He also complained 
of 6 to 8 significant flare-ups per month that last 4 to 5 
hours.

Upon objective examination, the Veteran ambulated with a cane 
in his right hand.  He had a hinge knee brace on his left 
knee and was noted to have a moderate antalgic gait of the 
left lower extremity due to his left knee.  The Veteran's 
left knee as noted to have a normal clinical contour.  There 
was a 22 centimeter midline incision.  The scar was observed 
to be well-healed and nonadherent to the underlying 
structures without evidence of ulcerative breakdown, keloid 
formation, or altered pigmentation.  The Veteran had negative 
intraarticular effusion of the left knee.  Active range of 
motion revealed extension from -5 to zero degrees and flexion 
to 90 degrees with pain.  The Veteran demonstrated pain to 
palpation of the medial lateral joint line space.  Pain was 
reproduced with passive range of motion of the left knee.  No 
gross sensory deficit about the left knee was noted.  
Cruciate and collateral ligaments were intact without 
evidence of an instability pattern.  Lachman's test, anterior 
drawer test, and McMurray's test were negative.  There was 
moderate patellofemoral crepitus with terminal extension.  
Positive patellar grind was noted.  Calf and quadriceps 
circumferences were 2 centimeters smaller on the left than on 
the right.  Achilles reflexes were 1+ bilaterally and 
patellar flexes were 2+ bilaterally.  Neurovascular status to 
the left was intact.  X-rays revealed moderate patellofemoral 
arthritis of the left knee.  The examiner diagnosed status 
post-patella realignment for recurrent dislocation with 
resultant moderate patellofemoral arthritis and loss of range 
of motion.  

The examiner further noted that, in accordance with DeLuca, 
supra, the Veteran was placed on a treadmill and, ultimately, 
such had to be discontinued as he developed an increase in 
antalgic gait of the left lower extremity in reference to the 
left knee.  Reexamination of the Veteran's left knee did not 
demonstrate any swelling, but it did show further 
fatigability and loss of range of motion with forward flexion 
to 70 degrees and extension to 5 degrees.  The Veteran 
maintained a moderate antalgic gait.  

VA treatment records dated from September 2006 to January 
2007 reflect follow up appointments for treatment of the 
Veteran's arthritic left knee.  In February 2007, it was 
noted that the Veteran had left knee scarring, patellar 
mobility, and tenderness.  There was no edema or tremor.  In 
May 2007, he reported that he fell when his left knee gave 
out.

Records from the U.S. Postal Service dated in March 2007 
reflect complaints of left knee pain and swelling.  A May 
2008 VA treatment record shows follow up for the Veteran's 
traumatic arthritis of the left knee.  It was noted that it 
gives way even with the brace on.

June 2008 statements from the Veteran's co-workers reflect 
that they witnessed the Veteran walk with a limp, use a brace 
and ice on his knee, and, on several occasions, fall as a 
result of pain and/or giving way of his left knee.  

At the Veteran's February 2009 VA examination, he reported 
pain and giving out.  He was noted to be wearing a brace and 
used a cane on occasion.  The examiner indicated that there 
were no flare-ups.  Upon physical examination, the Veteran's 
left lower extremity was neurovascularly intact distally with 
motor and sensory function.  His left knee had range of 
motion from zero to 100 degrees.  Active and passive range of 
motion was the same and unchanged with repetition.  There was 
pain throughout the full arc of motion and most pronounced 
with extremes of flexion.  The examiner noted that there was 
some element of symptom magnification associated with the 
examination with grunting and guarding.  The examiner stated 
that he could not tell if his range of motion in flexion was 
complete as the Veteran was guarding and he did not know if 
such was secondary to pain or poor compliance during the 
examination.  The Veteran's left knee was stable to varus and 
valgus stress at zero and 30 degrees.  Lachman's test, 
anterior/posterior drawer test, and McMurray's test were 
negative.  The Veteran's left knee was tender to palpation of 
the medial joint line.  He had negative patellar grind and 
there was no effusion on examination.  The examiner noted 
that there was a well-healed 17 centimeter scar in the 
midline of the knee.  There was no sign of infection, 
erythema, edema, or discharge.  The scar was not affixed to 
underlying tissue and there was no muscle loss beneath it.  

X-rays showed no fracture, dislocation, or bony destructive 
lesion.  There was mild medial joint space narrowing present.  
Patella was appropriately aligned on sunrise view.  The 
examiner diagnosed residuals of patellar realignment, left 
knee, secondary to recurrent dislocating patella.

The examiner stated that there was no recurrent subluxation 
or lateral instability noted on examination.  Additionally, 
he indicated that there was no evidence of locking or 
effusion.  There was no malunion of the tibia or fibula or 
marked knee or ankle disability.  The examiner further 
indicated that there was no weakened movement, except 
secondary to pain.  There was no excessive fatigability or 
incoordination. 

The examiner observed that the Veteran had a realignment of 
his knee.  He also noted that there was radiographic evidence 
of mild left knee arthritis that was probably more age-
related than related to his treatment with surgery in 
service.  The examiner stated that the Veteran's clinical 
examination was not consistent with the radiographic 
evidence.  Rather, based on the clinical examination, the 
examiner stated that the Veteran was as likely as not to 
develop pain which could perhaps limit his functional ability 
to stand or walk for prolonged periods of time when using the 
knee repeatedly.  The examiner further indicated that, unless 
otherwise expressly stated, no painful motion was objectively 
noted and, on repetitive testing, range of motion values were 
unchanged from baseline testing without pain, fatigue, 
weakness, or incoordination. 

As a July 2006 X-ray revealed patellofemoral arthritis, the 
Veteran's left knee disability has been evaluated, in part, 
under Diagnostic Code 5010, which, as indicated previously, 
provides that traumatic arthritis is evaluated under 
Diagnostic Code 5003, which, in turn, indicates that 
arthritis should be rated based on limitation of motion.  As 
such, the Veteran's left knee disability has also been rated, 
in part, under Diagnostic Code 5260.

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is limited to 60 degrees.  
For a 10 percent evaluation, flexion must be limited to 45 
degrees.  However, upon VA examinations in July 2006 and 
February 2009, the Veteran had flexion to 90 and 100 degrees 
with pain, respectively.  The Board observes that, at the 
July 2006 VA examination, it was noted that, following 
repetitive testing on a treadmill, the Veteran had additional 
fatigability and loss of range of motion with flexion to 70 
degrees.  Additionally, the February 2009 VA examiner 
indicated that the Veteran had weakened movement secondary to 
pain.  Therefore, even in consideration of painful motion, 
weakened movement, and additional fatigability following 
repetitive testing, the Veteran has left knee flexion to 70 
degrees.  See DeLuca, supra.  As such, the Veteran does not 
meet the criteria for a higher evaluation under Diagnostic 
Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to 5 degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees.  The evidence of record reveals that, at his July 
2006 and February 2009 VA examinations, the Veteran had 
extension to zero degrees.  However, at the July 2006 VA 
examination, it was noted that, following repetitive testing 
on a treadmill, the Veteran had additional fatigability and 
loss of range of motion with extension to 5 degrees.  
Additionally, the February 2009 VA examiner indicated that 
the Veteran had weakened movement secondary to pain.  
Therefore, even in consideration of painful motion, weakened 
movement, and additional fatigability following repetitive 
testing, the Veteran has left knee extension to 5 degrees.  
See DeLuca, supra.  As such, he does not meet the criteria 
for a higher evaluation under Diagnostic Code 5261.  
Additionally, as the Veteran does not have extension limited 
to 10 degrees, he is not entitled to a separate compensable 
rating under Diagnostic Code 5261.  See VAOPGCPREC 9-04.  

The Board has further considered whether the Veteran is 
entitled to a higher or separate rating under Diagnostic Code 
5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, while 
the evidence reflects subjective complaints of giving way and 
the use of a knee brace, the objective evidence shows that 
the Veteran's left knee is stable.  Specifically, upon 
examination in July 2006, his cruciate and collateral 
ligaments of the left knee were intact without evidence of an 
instability pattern and, in February 2009, the Veteran's left 
knee was stable to varus and valgus stress at zero and 30 
degrees.  At both VA examinations, Lachman's test, 
anterior/posterior drawer test, and McMurray's test were 
negative.  Moreover, the February 2009 VA examiner 
specifically stated that there was no recurrent subluxation 
or lateral instability noted on examination.  Therefore, the 
Board finds that the Veteran is not entitled to a higher or 
separate rating under Diagnostic Code 5257.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum, the Veteran is not entitled to an increased 
or separate rating under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively. 

The Board also observes that the evidence of record 
demonstrates a scar on the left knee from the Veteran's in-
service surgery.  Specifically, the July 2006 VA examination 
reveals a 22 centimeter midline incision on the left knee 
while the February 2009 VA examination shows that such scar 
is 17 centimeters.  Upon clinical evaluation, the Veteran's 
left knee scar was noted to be well-healed, nonadherent to 
the underlying structures, and without muscle loss beneath it 
or evidence of ulcerative breakdown, keloid formation, or 
altered pigmentation.  Additionally, there was no sign of 
infection, erythema, edema, or discharge.  The scar was not 
affixed to underlying tissue and there was no muscle loss 
beneath it.  Therefore, the Board finds that such scar is 
asymptomatic and not of a size so as to warrant a separate, 
compensable rating.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
left knee disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at the Veteran's July 
2006 VA examination and during his June 2008 hearing, he 
reported working for the U.S. Postal Service and indicated 
that he lost approximately 100 hours from work in the prior 
year due to recurrent pain and swelling in the left knee.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
left knee symptomatology is fully addressed by the respective 
rating criteria under which such disability is rated.  There 
are no additional symptoms of his left knee disability that 
are not addressed by the rating schedule.  Therefore, the 
Board finds that rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, while the Veteran's disability 
interferes with his employability, such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that 
there are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, with respect to 
the Veteran's claim for an increased rating for his left knee 
disability, the Board finds that a claim for a TDIU is not 
raised by the record.  Specifically, as discussed previously, 
the evidence of record fails to show that the Veteran is 
unemployable.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 10 percent for his left knee disability.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.


ORDER

A rating in excess of 10 percent for left knee 
patellofermoral arthritis, status post-patella realignment 
for dislocations, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


